01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )           CASE NO. CR18-254-RSL
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )           ORDER DENYING REQUEST TO
11   DEVAUGHN WOODS,                      )           MODIFY CONDITIONS OF RELEASE
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14          Defendant is charged by Felony Information with one count of Conspiracy and one

15 count of Conspiracy to Commit Money Laundering. (Dkt. 3.) Defendant pled guilty to these

16 charges at a hearing conducted before the undersigned Magistrate Judge on October 30, 2018.

17 He was released on an Appearance Bond to be supervised Pretrial Services. (Dkt. 11.) One

18 of the conditions of release was that defendant notify his current employer of the pending

19 charges, and that his employer sign a Third Party Disclosure Form as directed by Pretrial

20 Service, verifying the notification.   Defendant moves for reconsideration of this portion of

21 the appearance bond, contending that there is no significant public safety concern that warrants

22	 a requirement of employer notification, and expressing his concern that his employment would


     ORDER DENYING REQUEST TO
     REVIEW DETENTION ORDER
     PAGE -1
01 be terminated if he were to fulfill this requirement. He cites the adverse impact on his family

02 if he were to lose his job. (Dkt. 16.) The government opposes the deletion of this condition

03 of release, as does Pretrial Services. (Dkt. 18.)      The motion has been referred to the

04 undersigned for decision by the Honorable Robert S. Lasnik. (Dkt. 17.)

05          This Court previously found that defendant poses both a risk of danger to the community

06 and a risk of nonappearance, imposing those conditions of release necessary to reasonably

07 address those risks. (Dkt. 11.) The agreed Statement of Facts in the Plea Agreement states that

08 Defendant was a customer service representative for AT&T in Bothell Washington, responsible

09 for “unlocking” cell phones for qualified customers. Defendant, together with other AT&T

10 employees, conspired to unlock cell phones for unauthorized persons in exchange for

11 substantial cash payments from an outside source. Defendant admits to receiving at least

12 $200,000 for his participation in the scheme. AT&T is still working to calculate its losses,

13 estimated to be tens of millions of dollars.

14          While defendant describes his current employment as a meter reader in Snohomish

15 County, contending that it does not involve the use of money or a computer, his responsibility

16 for entering meter data into a handheld device for transmittal does impact the economic interest

17 of his employer as well as the customers for whom he is recording the data. The offense

18 conduct to which defendant has admitted occurred during and in the course of his employment.

19 The Court previously found it necessary to require the notification of defendant’s employer of

20 the pending charges in order to protect the public, and Defendant has not shown otherwise.

21 Defendant’s motion to modify the conditions of release is DENIED. Defendant must notify

22	 his employer of the pending charges and obtain a signed Third Party Disclosure form as


     ORDER DENYING REQUEST TO
     REVIEW DETENTION ORDER
     PAGE -2
01 required in the Appearance Bond, no later than November 19, 2018.

02         DATED this 14th day of November 2018.

03

04                                                   A
                                                     Mary Alice Theiler
05                                                   United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	


      ORDER DENYING REQUEST TO
      REVIEW DETENTION ORDER
      PAGE -3
